Matter of Akiko Miami-Lyn A. (Ann Althea A.) (2016 NY Slip Op 04124)





Matter of Akiko Miami-Lyn A. (Ann Althea A.)


2016 NY Slip Op 04124


Decided on May 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2016

Tom, J.P., Mazzarelli, Andrias, Manzanet-Daniels, Gesmer, JJ.


1292

[*1]In re Akiko Miami-Lyn A., A Dependant Child Under Eighteen Years of Age, etc.,
andAnn Althea A., Respondent-Appellant, The Children's Aid Society, Petitioner-Respondent, The Commissioner of the Administration for Children's Services of the City of New York, Petitioner.


Steven N. Feinman, White Plains, for appellant.
Rosin Steinhagen Mendel, New York (Douglas H. Reiniger of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the child.

Order, Family Court, Bronx County (Carol R. Sherman, J.), entered on or about February 13, 2015, which, upon a fact-finding determination that respondent mother suffers from a mental illness within the meaning of the Social Services Law, terminated her parental rights to the subject child and committed custody and guardianship of the child to petitioners for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence established that the mother is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the child and that the child would be in danger of becoming a neglected child if she were placed in the mother's care (Social Services Law § 384-b[4][c], [6][a]). Petitioner the Children's Aid Society submitted, among other things, unrebutted expert testimony that the mother suffers from long-standing schizoaffective disorder that renders her unable to care for the special-needs child, as well as the expert's detailed report, which was prepared after an interview with the mother and a review of her mental health records (see Matter of Isis S.C. [Doreen S.], 98 AD3d 905, 905-906 [1st Dept 2012]). The expert noted the mother's limited insight into her condition, long-standing pattern of intermittent compliance with medication and treatment, and recurrent hospitalizations (id.). In addition, the mother testified that she did not have a mental illness and
that she would not take medication if court supervision ceased. We have considered the mother's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2016
CLERK